Citation Nr: 1134763	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  10-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether a reduction of the appellant's Dependency and Indemnity Compensation (DIC) benefits from the period of December 10, 2007 to July [redacted], 2008, based on her incarceration for conviction of a felony offense was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to June 1978.  The Veteran died on November [redacted], 2007; the appellant in this case is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Louisville, Kentucky Regional Office (RO).

The appellant appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  The appellant was convicted of a felony on October [redacted], 2007; she was released from confinement on July [redacted], 2008.  

2.  Though the Appellant participated in a substance abuse treatment program, she remained incarcerated until July [redacted], 2008.  



CONCLUSION OF LAW

The criteria for the reduction of the appellant's compensation benefits due to her incarceration for conviction of a felony were met effective December 10, 2007, and she did not meet the criteria for restoration of benefits until July [redacted], 2008.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R. §§ 1.962, 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant in this case contends that, while she was convicted of a felony, the circumstances of her conviction nonetheless rendered her eligible to receive the full amount of DIC benefits during her incarceration.  For the reasons that follow, her claim shall be denied.  

Pursuant to VA regulation, any person in receipt of certain benefits from the VA who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for conviction of a felony will not be paid compensation or Dependency and Indemnity Compensation (DIC) benefits at the normal rate.  38 C.F.R. § 3.665(a).  For a beneficiary receiving DIC benefits, such benefits are reduced one-half the rate of compensation payable under 38 U.S.C. § 1114(a).  Id. at § 3.665(d)(3).  If there was no apportionment at the time of the beneficiary's release from incarceration, then the released person's award shall be resumed the date of release from incarceration.  Id. at § 3.665(i)(1).  

The following facts are not in dispute.  The Veteran died in November 2007.  The appellant here, the Veteran's surviving spouse, filed a claim for service connection for the Veteran's death in March 2008.  In her claim, she stated that she was currently incarcerated.  

Information gleaned by the RO from the Kentucky Offender Online Lookup System showed that the appellant was convicted of three felonies on November [redacted], 2005: first degree bail jumping, with a sentence of one year; possession of a controlled substance, with a sentence of two years; and trafficking, with a sentence of five years.  A March 2008 response from the Kentucky Correctional Institution for Women (KCIW) provided differing information.  This response stated that the appellant was convicted of a felony on October 10, 2007 and received a sentence of 8 years.  This response also stated that her scheduled release date was October 2008.  On August 28, 2008, the RO contacted the facility where the appellant was housed and learned that she was released on July [redacted], 2008.  

The RO granted the claim for service connection for the Veteran's death as well as basic eligibility to Dependents' Educational Assistance in an August 2008 rating decision.  That same rating decision informed the appellant that, as she was incarcerated, her benefits would be reduced to the above specified rate from December 2007 to July [redacted], 2008.  

Again, the appellant does not contest that she was convicted of a felony.  Instead, she contends that the circumstances of her confinement render her eligible to receive the full amount of benefits available to her.  

The applicable regulation does note that the term "release from incarceration" includes participation in a work release or halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).  

In letters to the RO and in her February 2011 Travel Board hearing, the appellant argued that her confinement should be considered as being equivalent to a halfway house program.  In a December 2008 letter, the appellant stated that she was in a substance abuse program during her incarceration, and that this program ran from November 2007 to June 2008.  In her April 2009 Notice of Disagreement, the appellant stated that she was under "community control/custody" during her entire incarceration.  In a November 2009 letter, the appellant stated that she was under community control, yet her treatment program remained inside the KCIW's walls because not all program participants were under community control.  

In her February 2011 Travel Board hearing, the appellant stated that she was given the option of being released to a halfway house, but she chose to attend a substance abuse treatment program instead.  She stated that though this substance abuse program was once located outside of the prison walls, it had to be moved inside.  She argued that since she had the option of being released, she should not be "punished" for choosing to undergo treatment.  

The Board, however, does not find the appellant's description of her situation to be credible, as it is contradicted by both her own statements and by those from prison officials.  First, though the appellant now contends that she had the option of being released and that she should not be considered as incarcerated during the period of time in question, in her March 2008 application for benefits, she stated that her Social Security benefits were terminated because of her "current incarceration."  Further, during her February 2011 Travel Board hearing, the appellant admitted that even if she would have chosen to go to a halfway house, she still had time remaining on her prison sentence that she would have had to complete before being released.  

Other documents belie the appellant's claim that she was due to be released to a halfway house yet chose to stay incarcerated.  In the aforementioned March 2008 response from the KCIW, a prison official stated that she was convicted in October 2007 and would not be released until October 2008.  Further, when asked whether the appellant was in a work release or halfway house program, the official responded that she was not.  

As noted above, the appellant also argued that because her custody level was listed as "community," she should be eligible for full benefits.  The appellant submitted three Department of Corrections resident record cards along with her April 2009 Notice of Disagreement.  These cards all show that while her custody level was "community."  She argued in her letters that beneficiaries under community control were allowed to collect their full benefits.  

Here, the appellant is wrong on both the law and the facts.  With respect to the law, the only exceptions to the diminished benefits while incarcerated rule are listed above.  Those exceptions are serving work release, serving in a halfway house program, parole, and completion of sentence.  38 C.F.R. § 3.665(b).  Community incarceration status is not an exception to this rule.  Further, despite the fact that her status was listed as community, the resident record cards she submitted show that she was still incarcerated in the Kentucky Correctional Institution for Women and her parole eligibility date was listed as October 2008.  Also, in order to clarify what the term "community" means as used by Kentucky, the RO contacted the KCIW in December 2009.  An official there stated that though the appellant's status was "community," she was still incarcerated.  The classification meant that inmates with this housing level were eligible to participate in activities such as road work and litter collection but were still incarcerated.  This status thus does not entitle the appellant to full benefits.  

Even if the Board were to find the appellant's account of her incarceration to be credible, it still could not grant the benefit which she seeks.  Whether the appellant truly was eligible to go to a halfway house yet chose to attend a treatment program or not, the uncontested facts of the case are that until July [redacted], 2008, the appellant remained incarcerated and not in a halfway house, work release program, or on parole.  This fact alone bars her recovery of anything more than the statutorily specified maximum for an incarcerated DIC beneficiary.  The appellant states that the treatment program she attended helped her turn her life around, and that she has become a productive citizen as a result.  While the Board is sympathetic to the appellant and acknowledges the positive changes in her life, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the appellant was convicted of a felony and was not released from confinement until July [redacted], 2008.  Accordingly, the Board concludes that the reduction of her DIC benefits from December 10, 2007 to July [redacted], 2008 was proper.  38 U.S.C.A. § 5313; 38 C.F.R. §§ 1.962, 3.665.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With regard to the issue of reduction in compensation, the Board notes that there is no dispute as to the relevant facts and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Furthermore, the issue here does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C.A. § 5103(a), but rather, arises by action of law under 38 U.S.C.A. § 5313, which requires a reduction of benefits for certain incarcerated beneficiaries.  Thus, the VCAA is not applicable to this appeal, and further discussion of compliance with the VCAA is not required.



ORDER

The reduction of compensation benefits from December 10, 2007 to July [redacted], 2008 was proper and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


